In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-20-00165-CV
                             ________________________

              UNITED PHOSPHORUS, LTD., UPL CORPORATION, LIMITED,
                   AND UNITED PHOSPHORUS, INC., APPELLANTS

                                              V.

          PETER BALDERAS AND MARTHA BALDERAS, INDIVIDUALLY AND
         ON BEHALF OF THEIR INJURED AND DECEASED MINOR CHILDREN,
       P.B. AND E.B., INJURED MINORS, AND F.B., J.B., J.B., AND Y.B., DECEASED
       MINOR CHILDREN, AND JACQUELINE BALDERAS, INDIVIDUALLY,
              AND CASANDRA BALDERAS, INDIVIDUALLY, APPELLEES



                     On Permissive Appeal from the 108th District Court
                                   Potter County, Texas
         Trial Court No. 106,846-E-CV; Honorable Douglas R. Woodburn, Presiding


                                  December 30, 2020

                           MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      On July 28, 2020, we granted the Petition for Permissive Appeal filed by

Appellants, United Phosphorus, Ltd., UPL Corporation, Limited, and United Phosphorus,

Inc., permitting an interlocutory appeal from the trial court’s Amended Order Denying
Defendants’ Motion for Summary Judgment Regarding FIFRA. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(d) (West 2015); TEX. R. APP. P. 28.3. On November 16, 2020,

we abated the appeal pursuant to the parties’ motion to allow the parties to complete their

settlement negotiations.

      The appeal has been reinstated. Now pending before the court is the parties’ joint

motion notifying the court that all matters in controversy have been compromised and

settled and seeking voluntary dismissal of the appeal.       The court finds the motion

complies with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that

granting the motion will not prevent any party from seeking relief to which it would

otherwise be entitled. As no decision of the court has been delivered to date, we grant

the motion. The appeal is dismissed. Because the motion does not address costs, costs

will be taxed against Appellants. TEX. R. APP. P. 42.1(d). No motion for rehearing will be

entertained and our mandate will issue forthwith.



                                                       Per Curiam




                                            2